Citation Nr: 1518488	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to January 11, 2012.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2009 decision, the Board denied an increased disability rating for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted a Joint Motion for Remand (Joint Motion).  In the July 2010 Order, the Court remanded the portion of the Board's September 2009 decision which denied an increased rating for PTSD for compliance with instructions provided in the Joint Motion.  In June 2011, the Board remanded the increased rating claim, along with the issue of entitlement to a TDIU, for additional development.  In June 2013, the Board, in pertinent part, denied the claim of entitlement to a TDIU.  The Veteran appealed the Board's June 2013 decision to the Court, and in November 2014 the Court vacated the part of the Board's June 2013 decision that denied the claim and remanded the case to the Board for readjudication in accordance with the Joint Motion for Remand. 

The prior Board decision noted that the Board has characterized the issue of entitlement to a TDIU as it appears on the first page of this decision in light of the grant of a 100 percent schedular disability rating for prostate cancer effective from January 11, 2012.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period).  Thus, the issue of entitlement to a TDIU from January 11, 2012, forward, was rendered moot by the grant of a 100 percent disability rating for prostate cancer, and that period is not before the Board for consideration.


FINDINGS OF FACT

1.  Service connection is currently in effect for prostate cancer, evaluated as 100 percent disabling from January 11, 2012.  Prior to January 11, 2012, service connection is in effect for PTSD with major depressive disorder, evaluated as 70 percent disabling; residuals of a shrapnel wound scar to the left knee, evaluated as noncompensably; and erectile dysfunction, evaluated as noncompensably disabling.  

2.  Resolving all doubt in the Veteran's favor, probative evidence indicates that prior to January 11, 2012, the Veteran's service-connected psychiatric disorder as likely as not precluded him from substantially gainful employment.


CONCLUSION OF LAW

Prior to January 11, 2012, the criteria for a TDIU were met effective January 9, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system (e.g. orthopedic) will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected PTSD.  Specifically, the Veteran asserts that his PTSD symptoms, which include impaired impulse control, difficulty in adapting to stressful circumstances, and grossly inappropriate behavior, make him incapable of reliably handling even everyday levels of stress and frustration and thus rendering him unemployable.  

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: (1) prostate cancer, evaluated as 100 percent disabling from January 11, 2012; (2) PTSD with major depressive disorder, evaluated as 70 percent disabling, from July 27, 2004; (3) residuals of a shrapnel wound scar to the left knee, evaluated as noncompensably disabling from July 31, 1998; and (4) erectile dysfunction, evaluated as noncompensably disabling from January 11, 2012.  His combined disability evaluation is 70 percent from January 9, 2004 to January 10, 2012, which is the entire period under consideration for a TDIU.  There is no indication that the Veteran's noncompensable evaluations impact employability in any meaningful way and no such contention has been raised. 

Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU; therefore, entitlement to TDIU is considered for that period based on the combined rating percentages met under 38 C.F.R. § 4.16(a).  Thus, Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disorder.

The evidence in favor of the Veteran's claim for TDIU includes an October 2004 VA examination report.  The Veteran reported rage and withdrawal symptoms.  He stated that his relationship with his wife was the one good thing in his life.  Over the past few months, he said he had fewer social contacts and did not go to his VFW post as frequently as he did in the past.  Approximately nine months prior, the Veteran stated that he became very sensitive to kidding and insults that were given at the VFW, and several months prior, he cut off all contact with his peers there.  He reported drinking approximately a six pack of beer per week.  He also stated that his anger had increased, with several occasions during which he scared his wife.  Within the last several months, he attacked his neighbor's front door with a one by one piece of wood when the neighbor's dogs were barking.  The Veteran stated that he wanted to kill the dogs.  He also physically attacked a pole in his yard with an axe handle when a friend of his angered him during a telephone call.  The Veteran's wife hid his shotgun, as she found it loaded next to the Veteran on the front porch one morning while he was asleep; he had no recollection of why he had it out.  Due to his wife's physical condition, he had to take on most of the household chores.  That, in addition to his lack of employment, had increased his stress. 

The October 2004 VA examiner observed that the Veteran was preoccupied with the wrongs his VFW associates had inflicted upon him and appeared angry and animated when discussing them.  His mood was mildly dysphoric, but his affect was broad and mildly expansive.  The Veteran seemed reluctant to acknowledge that there were things that could control his behavior.  However, he did state he felt severe detachment from others and difficulty establishing close feelings.  These problems were apparently severe at times, as they had affected his joining VFW in the past and appeared to contribute to his current difficulties.  The Veteran reported getting no more than four hours of sleep at a time, as well as an exaggerated startle response.  He stated he was angry all the time with verbal outbursts.  The VA examiner assessed a Global Assessment of Functioning (GAF) score of 37.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."   Id.

On VA examination in June 2005, ongoing irritability and impaired impulse control were noted.  The Veteran cussed the VA examiner out because he had to wait for two-and-a-half hours for his appointment.  He eventually defused his anger, calmed down, and became joking.  Many of his answers were coupled with nervous, loud laughing.  The VA examiner observed that the Veteran sometimes appeared to be depressed for a few seconds, but quite often he was talking loudly and exhibited a nervous type of laughing.  The VA examiner assigned a GAF score between 55 and 60, reflecting "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 47. This GAF score reflects symptoms commensurate or less severe than those described by the Veteran at the June 2005 VA examination, in that the Veteran did not report having any friends, and his level of social functioning appears to be more severely affected by his PTSD symptoms (in particular, his anger and irritability and alcohol dependency), than is reflected by the assigned GAF score. 

In December 2005, VA treatment notes reflect that some teenagers who lived in the Veteran's neighborhood broke into his house and robbed him.  He telephoned the VA Medical Center asking to speak to a psychiatrist.  He went from angry to laughing, and stated repeatedly that he needed to be talked out of killing the people who broke into his house, as he felt he needed retribution.  As he was actively homicidal, the physician who spoke with him on the phone called an ambulance to the scene.  The December 2005 VA treatment notes reflect several symptoms in higher disability rating categories, including impaired impulse control and danger of hurting self or others.  

On VA examination in June 2006, the examiner observed that the Veteran laughed nervously whenever he expressed hostility or anger, and was tense and fidgety.  He reported homicidal thoughts toward the teenagers who broke into his house.  The Veteran had a history of poor judgment related to thrill-seeking behavior.  His speech was marked by frequent cursing and expletives.  He spoke in a clipped, concise fashion with slightly pressured rate and slightly angry tone.  The Veteran provided a significant history of impaired impulse control related to his thrill-seeking behavior.  The VA examiner stated that his problems with low frustration tolerance, anxiety, irritability, and anger were causing significant social and occupational impairment.  A GAF score between 55 and 60 was assigned. 

The Veteran was afforded another VA examination in August 2007.  He stated that he isolated from others and did not want to be around anyone.  The Veteran reported angry disputes with others.  The VA examiner observed that the Veteran laughed often during the interview, but was obviously cynical and angry.  He indicated obsessional ideas, as well as paranoia and hypervigilance.  He further felt that his drug and alcohol consumption had been representative of suicidal ideation. The VA examiner noted that he indicated antagonism for virtually everyone. Indeed, the examiner opined that the Veteran's social functioning was driven by his polysubstance dependency (which has since been related to his PTSD by both private and VA physicians), his antisocial personality, and, to a degree, by his PTSD symptoms.  Further, the VA examiner stated that the Veteran's main problem stemmed from his anger, mood instability, antisocial attitude, and history of antisocial and criminal behavior for 20 years.  The VA examiner assigned a GAF score of 55, which, again, for the same reasons outlined above, reflects a level of social and occupational impairment commensurate with or less severe than that reported during the interview and examination.  Thus, the August 2007 VA examination report confirms the prior reports of impaired impulse control being a primary factor in the Veteran's social and occupational impairment.

Also in support of the claim, the Veteran submitted two reports dated in January 2011 and May 2013 from Dr. C., a private psychiatrist, who reviewed at least some of the Veteran's claims file and interviewed the Veteran.  Dr. C. wrote that, although the record showed that the Veteran had to quit his job in 2003 due to a right knee injury, his PTSD had nonetheless been severe enough to render him unemployable since at least 2003, if not before then. 

In January 2011, Dr. C. opined that the Veteran's PTSD symptoms had been extremely severe and profoundly disabling since at least 2003.  The doctor reviewed the Veteran's claims file, including the VA examination reports and treatment records, noting that the GAF scores assigned throughout did not adequately reflect the severity of the Veteran's PTSD symptoms.  For example, the doctor noted that the June 2005 VA examiner concluded that the Veteran did not have a very severe disease process based on his reticence to talk about his experiences in Vietnam.  However, Dr. C. stated that it was extremely common for patients with PTSD to be reticent when speaking about the traumas experienced during their stressor events.  Dr. C. then noted that, instead of the GAF score of between 55 and 60 assigned at the June 2006 VA examination, he would not have assigned a GAF score greater than 40 based on the Veteran's symptoms of depression, chronic insomnia, flashbacks, free-floating anxiety, hypervigilance, avoidance of crowds, avoidance of standing in lines, social isolation, easy startle response, and history of anger problems.  In addition, Dr. C. stated that the Veteran's alcohol abuse and antisocial behavior were comorbid diagnoses associated with the Veteran's PTSD. 

Dr. C. further stated that, although the Veteran's PTSD symptoms had always been severe, he had worked very hard at hiding them from family, friends, coworkers, and mental healthcare professionals.  Dr. C. opined that the severity of his PTSD symptoms stopped him from pursuing meaningful and gainful employment.  Indeed, the Veteran was unable to function in any type of standard society situation, and certainly not in an occupational setting requiring interaction with coworkers, supervisors, and the public.  Dr. C. assigned a current GAF score of 35.  The doctor cited to PTSD symptoms of record since 2003 including having no close friends, being unable to tolerate company at home, persistent irritability and volatility, impulsivity, constricted in affect, and having ongoing homicidal ideation.  Further, the Veteran was noted to be paranoid, hypervigilant, antagonistic toward almost everyone, angry, and to have mood instability.  In addition, Dr. C. noted that the Veteran was quick to lose his temper and lash out inappropriately in situations he finds at all uncomfortable or inconvenient, such as being pressed to discuss his own mental health.  Such volatile behavior and symptoms, according to Dr. C., were indicative of severe social and occupational impairment, and thus, he opined that the Veteran had been completely disabled due to PTSD at least since 2003.

The evidence weighing against the Veteran's claim for TDIU includes evidence demonstrating that the Veteran quit his job in 2003 due to an on-the-job right knee injury.  Private treatment records document the on-the-job right knee injury in May 2003, ultimately resulting in a workers' compensation claim and the Veteran quitting his job as a pipe fitter.  A VA Form 21-4192 completed by the Veteran's former employer indicates that, prior to his last date of employment on May 29, 2003, he had not lost any time from work due to disability, indicating that his PTSD symptoms had not affected his employment.  

The Veteran was awarded Social Security Disability (SSD) benefits for his right knee medial meniscus tear effective from May 29, 2003, the date of the right knee injury.  The award did not include any mental health symptoms as a basis for benefits.  

Also against the claim is the opinion of the VA examiner who evaluated the Veteran in October 2011.  The Veteran described a good relationship with his wife, but no friends.  He reported playing golf frequently, almost always with the same group of men.  The Veteran continued to report that his most significant problem was his anger.  He stated that he had been thrown out of the VFW club the previous summer after he called a commander in the club an insulting name.  He denied depression, but stated that he experienced anxiety and anger.  Despite his anger, he stated it was rare for him to get into a verbal altercation with someone, and he had not been physically aggressive toward anyone since the last VA examination.  Although the VA examiner noted that the Veteran was laughing and joking during the interview, he stated that his jovial mood appeared to mask an underlying cynicism.  The Veteran reported drinking 3 or 4 days per week, and drank between 6 and 7 beers and sometimes liquor on those days.  The VA examiner noted that the alcohol consumption did not interfere with the Veteran's social and recreational life.  The VA examiner further stated that the Veteran's antisocial behavior and substance abuse were features of his underlying PTSD, and assigned a GAF score of 58.

In a May 2013 report, Dr. C. responded to the October 2011 VA examination report and explained how the Veteran's symptoms were significantly more severe than the October 2011 examiner stated.  Specifically, Dr. C. disagreed with the VA examiner's findings that the Veteran had robust of a social/recreational life.  In this regard, Dr. C. pointed out that while the Veteran related attending meetings at the Elks Lodge approximately once per month, he actually spent his time at these meetings alone and intoxicated.  Other than these meetings, the Veteran had no other interactions with individuals besides his spouse.  Dr. C. determined that the Veteran was unable to maintain any friendships, develop any new friendships, or maintain any kind of intimate interactions with other people.  In fact, Dr. C. opined that the Veteran was often incapable of appropriate social interactions in even the most basic of day-to-day settings including speaking on the phone or driving.  Dr. C., who noted that the Veteran exhibited poor judgment and poor insight, described the Veteran as dangerous, volatile, and impulsive, incapable of dealing with stress and frustration of any kind.  Dr. C. concluded that the Veteran was completely capable of killing other people and noted that he had a history of firing his weapons.  Dr. C. indicated that while the Veteran reported having a good relationship with his spouse, he was unable to interact with her three to four days a week due to being  intoxicated.  Reportedly, the Veteran described ongoing symptoms of depression including anhedonia, despair, hopelessness, altered sleep, sadness, crying spells, irritability, shame, and guilt.  These symptoms alone, according to Dr. C., would drop the Veteran's GAF score to between 41 and 50.  Moreover, the Veteran continued to have intermittent passive suicidal ideation.  Dr. C. also stated that the Veteran went to great lengths to mask his PTSD symptoms, including from mental health care providers, including with laughter, which is consistent with other health care providers' findings.  Further, he used alcohol to mitigate his PTSD symptoms.  Indeed, the Veteran stated that if he did not drink, he would not know what he would do or how he would behave, and was fearful of hurting others.  Dr. C. assigned a GAF score of between 35 and 40.  Dr. C. concluded that the Veteran could not be relied upon to interact with people in a completely benign stress-free way without having an altercation.  The evidence showed that in the past, when faced with any kind of stress, he was completely unable to control his anger and was prone to give in to violent impulses.  As such, he was not someone that anybody would want on the job site.  

Consistent with Dr. C's findings, the Veteran's wife wrote a letter in March 2013 describing his PTSD symptoms.  She stated that his passion for golf had disappeared in recent years, and that only a few people would play with him, as his impatience and short fuse led to confrontations.  He did not deal well with traffic and often yelled and honked at others, such that she did not like riding with him in the car.  He had thrown and broken two of their telephones because he did not like to be put on hold.  Further, one month prior, he saw someone in their back yard and shot his gun stating that he felt good doing it.  The Veteran's spouse noted that he stated he did not shoot the person because the person's back was toward him and he would have to pay for a lawyer.  An attached police report confirms this incident as occurring in February 2013.  Thus, the Veteran's wife's statement confirms ongoing problems with impaired impulse control as well as significant social impairment.

Based on a review of the relevant evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that prior to January 11, 2012, the Veteran has been unable to engage in substantially gainful employment as a result of his service-connected psychiatric disability.  38 C.F.R. § 3.102.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability due to service-connected disabilities prior to January 11, 2012, is granted effective January 9, 2004.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


